SALIH HALL, Plaintiff Below, Appellant,
v.
PARVIZ SOROURI, M.D., Defendant Below, Appellee.
No. 559, 2009.
Supreme Court of Delaware.
Submitted: April 30, 2010.
Decided: June 7, 2010.
Revised: June 22, 2010.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 22nd day of June 2010, after careful consideration of the appellant's opening brief and the Superior Court record,[1] we have concluded that the Superior Court's August 7, 2007 dismissal of the appellant's June 5, 2007 medical malpractice and negligence complaint should be affirmed. The Superior Court did not err when dismissing the complaint on the basis that the appellant did not submit an affidavit of merit.[2] The material the appellant submitted "in lieu of the affidavit of merit" fell short of establishing that the appellant has a qualified medical expert. The filing of a healthcare negligence action without the requisite affidavit of merit constitutes grounds of dismissal of medical negligence claims as a matter of law.[3]
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.
NOTES
[1]  The appellee did not file an answering brief. The parties were informed that this appeal would be decided on the basis of the appellant's opening brief and appendix and the Superior Court record.
[2]  See Del. Code Ann. tit. 18, § 6853(a)(1) (Supp. 2008) (providing that a healthcare negligence complaint must be accompanied by an affidavit of merit).
[3]  Id.; Burkhart v. Davies, 602 A.2d 56 (Del. 1991).